WHITESIDE, J.,
concurring in part and dissenting in part.
Being unable to concur in the majority opinion as to disposition of the fourth assignment of error, I must regretfully dissent even though I concur in that opinion with respect to the other assignments of error.
First, the Blockburger test is not the sole double-jeopardy test. See Grady v. Corbin (1990), _ U.S. _, 110 S.Ct. 2084; Illinois v. Vitale (1980), 447 U.S. 410, 100 S.Ct. 2260; and Brown *295v. Ohio (1977), 432 U.S. 161, 97 S.Ct. 2221. Second, as the majority opinion indicates, the issue here is not double jeopardy but, rather, the application of R.C. 2941.25 which involves an even less strict standard for its application.
Although in the abstract the two crimes of which defendant was convicted can be committed by separate and distinct conduct, in the present case they were not. The identical conduct was involved in both convictions Defendant possessed a single Tylenol bottle containingpills. Although some of the pills were amobarbital and some were secobarbital, the identical conduct of defendant was involved-possession of a bottle containing pills. The conduct of defendant is the same regardless of whether the pills are all identical. If each pill contained in the bottle somehow constitutes separate conduct of defendant, then it should make no difference whether the pills are different or the same since each must necessarily be identified separately. The possession of a single bottle of pills differs substantiallyfrom the situation where a defendant robs or kills two persons during the same general course of conduct, the actual robbing or killing of one person necessarily involves some separate conduct of defendant from the conduct of robbing or killing the other.
Nor can the crimes not be deemed to be of similar import. Clearly they are. The effect of the majority opinion is to rewrite R.C. 2941.25 to require that crimes of identical import be involved. It is difficult to conceive how the crime of possession of a Schedule II controlled substance can somehow not be a crime of similar import to the crime of possession of a Schedule II substance Yet the majority holds that they are not crimes of similar import because two different controlled substances were involved. This goes beyond the elements of the offense. The elements of the two offenses are identical. R.C. 2925.11 defines the crime as follows: "No person shall knowingly obtain, posses^ or use a controlled substance" The Supreme Court recognized this principal in the opinion of State v. Delfino (1986), 22 Ohio St. 3d 270, wherein it stated at 274:
"*** [W]e can conclude *** that the legislature intended the possession of the different drug groups to constitute different offenses *** . This court specifically holds that possession of a substance or substances in Schedule I or II, with the exception of marijuana, is a single and separate offense under R.C. 2925.11(CX1)."
Here the punishment for both offenses is controlled by R.C. 2925.1KCX1) since they are both Schedule II substances Convictionfor possession of one Schedule II substance does not require proof of any fact not required for a conviction of possession of another Schedule II substance Rather, all that is required is proof that the defendant knowingly possessed a controlled substance which is listed on Schedule II. The required proof is that the substance possessed is listed on Schedule II. The fact that different controlled substances may be involved does not make the offense dissimilar in nature nor vary the elements of the offense, although the evidence may vary proving one or more of the elements. The fact that the evidence may vary does not change the elements of the offense.
Under any test, R.C. 2941.25(A) applieshere since defendant by identical conduct and with the same animus committed two offenses of not just ' similar but identical import. The fact that two controlled substances were involved in what would permit two identical offenses to be charged although Delfino, supra, suggests that perhaps only a single offense was committed. See however, State v. Jennings (1987), 42 Ohio App. 3d 179, which refused to follow Delfino in this respect.
The majority reliance upon State v. Headley (1983), 6 Ohio St. 3d 475, is misplaced. Headley did not hold that the "identity of a controlled substance is an essential element" of the crime. Rather, Headley held in paragraph two of the syllabus that "[t]he type of controlled substance involved" is an essential element under R.C. 2925.03. (Emphasis added.)
A reading of the Headley opinion clearly reflects that the word "type" refers to the schedule upon which the controlled substance is listed, not to the name of the substance Otherwise^ Headley would be meaningless since, from the name of the substance alone, one would have little more knowledge of the offense intended to be charged because the alleged schedule would remain unknown.
The identity of the substance itself involved is not an element of the offense of possession of a controlled substance but, rather, only evidence that tends to establish the critical element under Headley that the substance (whatever its identity or name) is listed on Schedule II. The two crimes are of identical (or at least similar) import and the identical conduct of defendant was involved. The trial court erred in sentencing upon both.